Citation Nr: 1601331	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-12 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disability.

2. Entitlement to a special home adaption grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from October 1984 to January 1989.  His decorations and medals include the Army Service Ribbon and Army Good Conduct Medal.

This matter is on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2011, the Veteran requested a Board hearing via video-conference.  See May 2011 Substantive Appeal (VA Form 9).  In January 2013, the Veteran's representative submitted a written statement withdrawing the request for a Board hearing.  The Veteran's hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2015).

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD, has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2009 Statement (alleging PTSD as a result of the Veteran's heart symptoms).  The Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 1 9.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims are remanded for further development.  Remand is necessary to ensure that the claims are afforded every due consideration and to aid the Board in making an informed decision. 

The evidence of record indicates that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  The claims file contains an April 2010 decision by the Social Security Administration (SSA), which found that the Veteran was disabled.  See also July 2010 Statement (reporting that the Veteran filed a claim for SSA disability benefits in July 2007).  However, copies of the medical records that served as the basis for that decision have not been obtained.

Where VA has notice that the claimant is receiving SSA benefits, and that SSA records may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits and the supporting documents on which the decision was based.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Hayes v. Brown, 9 Vet. App. 67 (1996).  Because no SSA medical records are in the claims file, remand is necessary to obtain these documents and associate them with the claims file.

The evidence of record also suggests the possibility that there are service treatment records (STRs) that are not associated with the claims file.  In a January 2009 statement, the Veteran reported that on March 5, 1987 he was electrocuted by an improperly grounded stove and that he received emergency care for his injuries.  See also December 2012 Claim.  STRs from Fort Steward/Winn Army Community Hospital document that the Veteran was treated for heart problems on March 5, 1987.  He received electrocardiographic treatment for heart blockage, to include a left anterior hemiblock.  March 1987 STRs.  STRs also document a history of abnormal EKG results and ongoing treatment for tachycardia, to include the monitoring of an abnormal tachycardia rate after the Veteran's November 1987 left knee ligament reconstruction.  November 1987 STRs (noting that the Veteran's medical history "[i]includes an abnormal EKG that did not require significant evaluation of the past."); May & June 1988 STRs.  However, the Veteran's STRs do not document emergency medical treatment in response to an electrocution.  

Under 38 C.F.R. § 3.156(c), if VA receives official service department records that had not been associated with the claims file when the claim was originally adjudicated, the claim will be reconsidered.  38 C.F.R. § 3.156(c).  Thus, the Board must defer addressing the issue of new and material evidence until efforts have been undertaken to obtain any additional STRs.  

Further, in his May 2011 substantive appeal the Veteran raised the issue of clear and unmistakable error (CUE) with regard to the July 1989 rating decision that originally denied his claim for service connection for a heart disability.  See also Statement from the Veteran's representative, dated December 1, 2015.  The Veteran's challenge to the July 1989 rating decision is thus inextricably  intertwined with his petition to reopen that claim because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's new and material evidence claim until the RO adjudicates, in the first instance, his clear and unmistakable error claim.  In light of the foregoing, the Board must remand this case for initial consideration of the Veteran's inextricably intertwined CUE claim.

Finally, the Veteran's complete VA treatment records, as well as his private treatment records from Dr. Patel and/or the Jackson Cardiology Center, must be obtained on remand.  See VAs Form 21-4142, dated January 28, 2009, and July 5, 2010; VA Form 21-4138, dated January 28, 2009.  The Veteran should also be afforded VA examinations, in accordance with the instructions set forth below.

The case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include from the Ann Arbor and Jackson facilities in Michigan, dated from January 1989 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Patel and/or the Jackson Cardiology Center, dated from January 1998 forward.

3.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  

4.  Make arrangements to obtain the Veteran's complete service treatment records (STRs), to include any clinical records and all records from Winn Army Community Hospital at Fort Stewart, Georgia, which document emergency room treatment for heart problems due to electrocution.  All correspondence related to obtaining additional STRs must be documented in writing and associated with the claims file.  If additional STRs are not available, document their unavailability in the claims file.

5.  Ask the Veteran to submit any documents in his possession from Winn Army Community Hospital at Fort Stewart, Georgia, which document emergency room treatment for heart problems due to electrocution.

6.  If additional, relevant service department records that existed and had not been associated with the claims folder at the time of the July 1989 rating decision ARE obtained, then the Veteran's original January 1989 claim for service connection for a heart disorder must be reconsidered.  See 38 C.F.R. § 3.156(c).  

7.  If additional, relevant service department records that existed and had not been associated with the claims folder at the time of the July 1989 rating decision are NOT obtained, then adjudicate the Veteran's claim of CUE in the July 1989 rating decision that denied service connection for a heart disability.  

8.  If it is determined that the July 1989 rating decision that denied service connection for a heart disability did NOT contain CUE, then schedule the Veteran for a VA cardiovascular examination.  The claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

(a) The examiner should identify all current heart disorders found to be present.  If a diagnosis is not possible, the examiner should explain this finding (i.e., no diagnosis) in detail.

(b) If the examiner diagnoses a heart disorder, he or she must opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability had its clinical onset in service or is related to any incident of service, to include the Veteran's complaints of chest pain in November 1986, the right bundle branch block, LAH, and bifascular block noted in March 1987, his in-service tachycardia, and/or the Veteran's reported electrocution in March 1987.  For purposes of rendering this opinion, the examiner must assume that the Veteran was electrocuted in service and has experienced heart problems since service separation.  The examiner must carefully review the Veteran's service treatment records, as well as the May 1989 VA examination report, in providing this opinion.

A complete rationale must be provided for the conclusions reached.

9.  Arrange for the Veteran to undergo a VA examination for the purpose of determining his eligibility for assistance to a special home adaptation grant.  The claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

The examiner should render specific findings as to whether, as a result of his service-connected disabilities (i.e., degenerative disc disease of the lumbar spine, bilateral radiculopathy of the lower extremities, bilateral knee disorders, and right hip strain) the Veteran has loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

The examiner should render specific findings as to whether, as a result of his service-connected disabilities (i.e., degenerative disc disease of the lumbar spine, bilateral radiculopathy of the lower extremities, bilateral knee disorders, and right hip strain), the Veteran needs regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.

A complete rationale must be provided for the conclusions reached.

10.  Finally, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



